DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the final action mailed on 02/10/21 have been considered.  An analysis of the applied prior art in view of the amendment dated 05/07/2021, has been provided below. The Double Patenting rejection of the previous action remains applicable and has been repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAWLEY (US 2011/0021950) in view of SHIN (US 2009/0174653), LARACEY (US 2017/0236118) and SARKISSIAN (US 2014/0181927).
Regarding claims 1, 10 and 12,
HAWLEY teaches a system for tracking articles or providing information, the systems comprising:
	an RFID reader (15) to read one of a plurality of RFID devices to receive a plurality of tokens from among a plurality of tokens ([0024] teaches that reader 15 emits a signal 18. If any of a series of tokens 201, 202 and  203 each containing an embedded RFID tag is within range of the signal 18, it will respond by providing its identifier to reader 15), each of the RFID devices physically associated with one or more objects, each of the plurality of tokens permanently written in them memory of the plurality of RFID devices ([0025] teaches permanently stored instructions which specify a temporal pattern which is conveyed by the RFID tag microchip, said pattern conveying at least an identifier or unique digital code of the microchip);
	a server ([0027] teaches that each token 20 may be associated with a different server 30 (note that the term “may” suggests that the system is not restricted to this description and that tokens may be associated with a shared server)) to receive a request from the RFID reader ([0027] teaches an example of processes which result from the reading of a token and teaches that when a  token  is within the range of signal 18, computer 10 establishes a connection to its respective server) the request including the plurality of tokens, ([0016] teaches that the user may place a plurality of tokens within the range of the reader, the access criterion being determined by all the identifiers detected by the reader;[0032] and [0033] teach that reader 15 automatically responds to tokens as they enter its read range by signaling computer 10 and  Dispatch module 82 responds immediately to the presence of signals received from reader interface 84 by consulting a database 85 to determine the action to be taken next. Database 85 contains a series of access criteria, each of which is matched to an identifier or a group of identifiers) and the server configured to send a plurality of payloads to the reader  ([0033] teaches that upon receipt of an identifiers, dispatch module 82 shall takes appropriate action based thereon; [0034] teaches the example of causing the download the specified web page based upon an identifier, thus it follows that dispatch module 82 and dispatch 85 shall deliver a corresponding payload(s) as determined by the group identifiers received; [0036] teaches that in addition to delivering the URL of a preferred startup web page i.e., a first payload, additional data (i.e., “a plurality of payloads”) such as a set of "bookmarks" that specify URLs of the token-holder's frequently visited sites, and a list of the most recently visited sites shall also sent for customization purposes);
	a database to store a plurality of datasets and the plurality of payloads, the database searchable by the server using at least one of the received tokens ([0032] teaches database 85 which is used to determine the action to be taken next; [0033] teaches that dispatch module 82 queries database 85 to locate the corresponding access criterion and any other stored information relating to the identifier/token or a group of identifiers/tokens; [0034] teaches that dispatch module 82 obtains from database 85 a URL associated with the received identifier, and causes web browser 80 to connect to the referenced server and download the specified web page);
	a display device at or associated with the RFID reader, to display the plurality of payloads ([0024] teaches a conventional computer 10 (usually a personal computer) connected to and accepts incoming data from an RFID reader 15 wherein at least figure 1 illustrates that the computer 10 is provided with a display; [0034] teaches that Dispatch module 82 can be configured to launch web browser 80 upon receipt of an identifier [0036] teaches that web browser 80 accesses the token-holder's specified startup web page, and allows him or her to operate the web browser to revert to previously visited or bookmarked sites as if continuing the previous session).
Though Hawley teaches in [0014] that the reader may be implemented in a form that facilitates direct coupling to the computer, Hawley fails to expressly teach that the RFID reader has a display therein, and that a payload(s) is delivered to the reader where the display device displays the plurality of payloads.
SHIN teaches in [0094] providing a remote control 900 which is capable of reading an RFID tag and which also provides the user with a screen menu of data related to a scanned item.  Shin specifically teaches in [0094] reading the RFID tag of an item 810 to 850, searching for data related to the said scanned item 810 to 850 and providing the related information i.e., payload information, to the user via screen menu.  [0094]-[0097] further teaches that the remote control includes a reader component 920 and screen (display) 940.  
	Before the effective filing date of the invention, it would have been obvious to modify the Hawley device per the teachings of Shin, such that the reader of Hawley (which may be embodied as a remote control for a television) will further include a screen as taught by [0094]-[0097] of Shin (which specifically teaches a remote control 900 having a reader component 920 as well as a screen 940) for the purpose of providing payload information via said screen to the user in instances where the user is distantly positioned from the display of the Hawley computer 10.
	Hawley, modified by Shin, fails to teach that the plurality of payloads are changeable by an authorized third party based on encrypted third-party credentials, each of the third-party credentials having an expiration time.
	LARACEY teaches an apparatus and process involving the use of tokens comprising:  an RFID reader ([0044] teaches a merchant system 108 which captures a token); a server ([0044] teaches that merchant system 108 transmits a request to a transaction management system 130 i.e., a server, wherein said request includes a token and other data); a database ([0044] teaches that the server uses received information to identify pending transactions (i.e., datasets) in a transaction queue (i.e., database) and [0086] teaches that data which is obtained during process 400 may be securely stored in a database); wherein the server is  ([0045] teaches that the server 130 transmits data including available payment accounts (i.e., payloads) and [0047] teaches that server 130 transmits confirmation data to the reader  108); the plurality of payloads being changeable by an authorized third-party ([0086] teaches that a customer (i.e., third-party) may add remove or update account information, said account information including payment card data; while [0082]-[0084] teaches a registration process  which requires user identification prior to allowing the user to provide or modify account information.)
Before the effective filing date of the invention, it would have been obvious to further modify the Hawley per the teachings of Laracey, such that payload data may be modified by an authorized third-party, for the purpose of providing a means by which the third-party may update or correct payload data and set rules and/or preferences as necessary.  
Hawley, modified by Shin and Laracey, fails to expressly teach that each third party credentials has an identifier of the authorized third party, a public encryption key for the authorized third party, an encoded list of access options granted by a client to the authorized third party and an expiration time after which the third party credentials are no longer authorized.
SARKISSIAN teaches a platform for storage and verification of credentials comprising encrypted third-party credentials ([0007] at least in-part, teaches a credential database which stored credentials in an encrypted format), each of the third-party credentials having an identifier of the authorized third party ([0035] teaches that he credential may contain a device identifier), a public encryption key for the authorized third party ([0035] teaches that the credential may be encrypted in a format which requires the device identifier and/or a user-provided password to decrypt), an encoded list of access options ([0023] teaches determining a response to the credential action based on the one or more user credentials stored in the credential database;[0040] teaches that a response may be customized based on each type of credential and by each issuing agency) granted by a client ([0039] discloses that an issuing agency database 230 may be maintained by an issuing agency authorized to issue one or more credentials) to the authorized third party and an expiration time after which the third party credentials are no longer authorized ([0041] teaches an indicator of expired credentials in response to a third-party device whereby the third-party is informed that the credential exists but has expired) and an expiration time ([0041] teaches an indicator of expired credentials in response to a third-party device whereby the third-party is informed that the credential exists but has expired).
Before the effective filing date of the invention, it would have been obvious to further modify the Hawley per the teachings of Sarkissian, encrypting the credentials of the third-party, since this provides an enhanced securement of said credentials as only a device in possession of the decryption key will be able to decrypt said credentials. It similarly would have obvious to utilize credentials having an identifier, a public encryption key, an encoded list of access options and an expiration time, as the identifier, encryption key and expiration time each proved increased layers of security, while the access options allow for customized/configurable response based upon the credential. 
Regarding claim 13,
Hawley(modified) teaches the system of claim 10 which limits or grants access to one or more resources (at least [0012] teaches initiating connections or restrict them), but fails to expressly teaches establishing by the server at least one client credential for creating the plurality of datasets and tokens.
([0031] teaches a process involving launching a Web browser and providing one or more credentials or items of information.)
Regarding claim 14, 17-19,
Laracey teaches establishing by the server at least one third party credential, the third party credential permitting a third party to create at least one second dataset and at least one second token for associating with a physical object ([0096] teaches using different tokens depending on the type of transaction and utilizes different token issuing authorities.)
Regarding claim 15,
Laracey teaches receiving a request from a client or third party to change the payload of the stored dataset associated with the token from a first set of information to a second set of information different from the first set of information ([0086] teaches adding, removing or updating account information).
Regarding claim 16,
Hawley and Laracey, each teaches permanently writing the at least one token to the RFID device ([0025] of Hawley teaches permanently stored instructions which specify a temporal pattern which is conveyed by the RFID tag microchip, said pattern conveying at least an identifier or unique digital code of the microchip; [0017] of Laracey teaches that a token may be provided by a merchant in association with a merchant transaction; [0018] teaches that the token is received via image capture, said image capture token is interpreted as “permanently writing”).


Regarding claim 20,
Hawley teaches a method of tracking articles or providing information, comprising:
receiving a request including a token from at least one RFID device over a network  ([0027] teaches an example of processes which result from the reading of a token by a reader (15) and teaches that when a  token  is within the range of signal 18, computer 10 establishes a connection to its respective server); and
searching a database to locate a dataset and a plurality of payloads associated with the token ([0036] teaches that in addition to delivering the URL of a preferred startup web page i.e., a first payload, additional data (i.e., “a plurality of payloads”) such as a set of "bookmarks" that specify URLs of the token-holder's frequently visited sites, and a list of the most recently visited sites shall also sent for customization purposes).
Though Hawley teaches in [0014] that the reader may be implemented in a form that facilitates direct coupling to the computer, Hawley fails to expressly teach displaying information associated with the payload on a display device at a RFID reader that generated the request.
	SHIN teaches in [0094] providing a remote control 900 which is capable of reading an RFID tag and which also provides the user with a screen menu of data related to a scanned item.  Shin specifically teaches in [0094] reading the RFID tag of an item 810 to 850, searching for data related to the said scanned item 810 to 850 and providing the related information i.e., payload information, to the user via screen menu.  [0094]-[0097] further teaches that the remote control includes a reader component 920 and screen (display) 940.  
	Before the effective filing date of the invention, it would have been obvious to modify the Hawley device per the teachings of Shin, such that the reader of Hawley (which may be 
Hawley fails to expressly teach creating different credentials for different third parties by a client, the different credentials permitting the different third parties to create different datasets and different tokens for associating with different objects.
LARACEY teaches creating different credentials for different third parties by a client, the different credentials permitting the different third parties to create different datasets and different tokens for associating with different objects ([0096] teaches using different tokens depending on the type of transaction and utilizing different token issuing authorities).
Before the effective filing date of the invention, it would have been obvious to modify the system of Hawley, per the teachings of Laracey, creating different credentials for different third parties as claimed, thus allowing an individual to securely interact with and conduct further transactions with a select number of pre-determined third parties.
Hawley modified by Shin and Laracey fails to expressly teach that each of the different credentials having an encoded expiration time after which the each of the different credentials is no longer authorized.
SARKISSIAN teaches a platform for storage and verification of credentials comprising encoded third-party credentials ([0007] at least in-part, teaches a credential database which stored credentials in an encrypted format), each of the third-party credentials having an expiration time ([0041] teaches an indicator of expired credentials in response to a third-party device whereby the third-party is informed that the credential exists but has expired).
Before the effective filing date of the invention, it would have been obvious to further modify the Hawley per the teachings of Sarkissian, encrypting the credentials of the third-party, since this provides an enhanced securement of said credentials as only a device in possession of the decryption key will be able to decrypt said credentials. It similarly would have obvious to utilize credentials having an expiration time, as doing so shall require a periodic credential renewal, as an additional enhanced security measure.
Claims 2-6 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over HAWLEY (US 2011/0021950) in view of SHIN (US 2009/0174653), LARACEY (US 2017/0236118) and SARKISSIAN (US 2014/0181927) as applied to claim 1, and further in view of LIETSALMI (US 2013/0226712).
Regarding claims 2 and 11,
Hawley, modified, teaches the system of claim 1, but fails to expressly teach that the RFID device is a near field communication device.
LIETSALMI teaches the wherein the RFID device is a near field communication device ([0088] teaches that a token 512 may be communicated in a wireless or wired fashion, such as by (Radio Frequency Identification), (Near Field Communication), Bluetooth, WLAN, or through the communication network 110 by a radio connection, or through a physical interface such as USB (Universal Serial Bus), or any other applicable connection.)
Before the effective fling date of the invention, it would have been obvious to further modify the Hawley token such that the RFID device is a near field communication device, as a matter of design choice.  
Regarding claim 3,
Leitsalmi teaches that the plurality of tokens comprises a globally unique identifier (GUID) ([0045] teaches that while forming the tokens, an encoding system may be followed, or, alternatively, the tokens may be arbitrary. The degree of uniqueness of the tokens may vary: a token may be globally unique.) 
Before the effective fling date of the invention, it would have been obvious to modify the Hawley token such that it has a globally unique identifier; an identifier which is unique within the system, unique for only a certain time, etc., as a matter of design choice.  
Regarding claim 4,
Leitsalmi teaches that the plurality of tokens are permanently encoded on the one of a plurality of RFID devices ([0045] teaches that a token may be unique within the system such that for the lifetime of the system one token refers to only one particular object within the system, thus corresponding to permanent).
Regarding claim 5,
The combined teachings of Hawley and Leitsalmi  teach that the plurality of tokens comprises a plurality of different tokens and each different token is permanently encoded on a different at least one of the plurality of RFID devices ([0033] of Hawley teaches that different combinations of tokens can uniquely specify particular actions i.e., a token may comprise a plurality of tokens; while [0045] of Leitsalmi  teaches that a token may be unique within the system such that for the lifetime of the system.)
Regarding claim 6,
Hawley teaches that the plurality of payloads comprise information related to the one or more objects ([0017] teaches that tokens can serve as identification, for example, by giving each student a unique token, network access can be personalized to each student. Thus, the database record for each identifier can include the student's name and/or his or her usage history, i.e., “information related to the one or more objects” where said “object” corresponds to the student which possesses said token). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAWLEY (US 2011/0021950) in view of SHIN (US 2009/0174653), LARACEY (US 2017/0236118) and SARKISSIAN (US 2014/0181927) as applied to claim 1, and further in view of LJUNG (US 2014/0347193).
Regarding claim 7,
Hawley, modified, teaches the system of claim 1, but fails to expressly teach that the server tracks the location of the one of a plurality of RFID devices.
	LJUNG teaches that a tag/token may include not only an identity, but a trackable location.  
Before the effective fling date of the invention, it would have been obvious to modify the Hawley RFID device such that it includes location information, thus allowing for the location of an associated object to be detected and tracked for inventory management or security purposes. 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAWLEY (US 2011/0021950) in view of SHIN (US 2009/0174653), LARACEY (US 2017/0236118) and SARKISSIAN (US 2014/0181927) as applied to claim 1, and further in view of INDLESE (US 2014/0191852).

Regarding claims 8 and 16,
Hawley, modified, teaches the system of claim 1, but fails to expressly teach that it further comprises an RFID writer to permanently write the plurality of tokens to the one of the plurality of RFID devices.
INDLESE teaches that RFID tags may comprises memory which stores written data permanently. Before the effective fling date of the invention, it would have been obvious to modify the Hawley RFID device such that it includes permanently written token information, so that specific identification information will not be inadvertently removed. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAWLEY (US 2011/0021950) in view of SHIN (US 2009/0174653), LARACEY (US 2017/0236118), SARKISSIAN (US 2014/0181927) and INDLESE (US 2014/0191852) as applied to claim 8, and further in view of in view of LJUNG (US 2014/0347193).
Regarding claim 9,
Hawley (modified) teaches the system of claim 8, but fails to teach that an RFID writer writes metadata to the one of the plurality of RFID devices.
LJUNG teaches that an RFID writer writes metadata to the one of the plurality of RFID devices ([0012] teaches that the tag may send metadata to a server thus teaching a means for writing metadata to said tag).
 Before the effective fling date of the invention, it would have been obvious to modify the Hawley/Indlese RFID writer such that writes metadata to a RFID device for the purpose of including supplemental data as is well known in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14 of U.S. Patent No. 10,614,272 to SHOPE in view of HAWLEY (US 2011/0021950). 
Regarding claim 1,
Claim 1 of U.S. Patent No. 10,614,272 teaches a system for tracking articles or providing information, the systems comprising:
an RFID reader to read one of a plurality of RFID devices to receive at least one token from among a plurality of tokens, each of the RFID devices physically associated with one or more objects;
a server to receive a request from the RFID reader, the request including the at least one token, and the server configured to send at least one of payloads to the RFID reader;
a database to store a plurality of datasets and a plurality of payloads including the at least one payload, the database searchable by the server using at least one of the received tokens;
a display device associated with the RFID reader to display the at least one payload.
U.S. Patent No. 10,614,272 fails to expressly teach that the system requires reading and further processing steps of a plurality of tokens and plurality of payloads. 
HAWLEY teaches a system for tracking articles or providing information, the systems comprising:
([0024] teaches that reader 15 emits a signal 18. If any of a series of tokens 201, 202 and  203 each containing an embedded RFID tag is within range of the signal 18, it will respond by providing its identifier to reader 15); searching using the plurality of tokens, ([0016] teaches that the user may place a plurality of tokens within the range of the reader, the access criterion being determined by all the identifiers detected by the reader;[0032] and [0033] teach that reader 15 automatically responds to tokens as they enter its read range by signaling computer 10 and  Dispatch module 82 responds immediately to the presence of signals received from reader interface 84 by consulting a database 85 to determine the action to be taken next. Database 85 contains a series of access criteria, each of which is matched to an identifier or a group of identifiers) and communicating a plurality of payloads ([0033] teaches that upon receipt of an identifiers, dispatch module 82 shall takes appropriate action based thereon; [0034] teaches the example of causing the download the specified web page based upon an identifier, thus it follows that dispatch module 82 and dispatch 85 shall deliver a corresponding payload(s) as determined by the group identifiers received; [0036] teaches that in addition to delivering the URL of a preferred startup web page i.e., a first payload, additional data (i.e., “a plurality of payloads”) such as a set of "bookmarks" that specify URLs of the token-holder's frequently visited sites, and a list of the most recently visited sites shall also sent for customization purposes.);
	Before the effective filing date of the invention, it would have been obvious to modify U.S. Patent No. 10,114,990 per the teachings of Hawley, including a plurality of tokens and payloads as claimed, for the purpose of communicating customized data to the user.

Regarding claim 2,
Claim 2 of U.S. Patent No. 10,614,272 teaches that the RFID device is a near field communication device.
Regarding claim 3,
Claim 3 of U.S. Patent No. 10,614,272 in combination with Hawley teaches that the plurality of tokens comprises a globally unique identifier (GUID).
Regarding claim 4,
Claim 4 of U.S. Patent No. 10,614,272 in combination with Hawley teaches that the plurality of tokens are permanently encoded on the one of a plurality of RFID devices.
Regarding claim 5,
Claim 5 of U.S. Patent No. 10,614,272 in combination with Hawley teaches that plurality of tokens comprise a plurality of different tokens and each different token is permanently encoded on a different at least one of the plurality of RFID devices.
Regarding claim 6,
Claim 6 of U.S. Patent No. 10,614,272 in combination with Hawley teaches that the at least one payload plurality of payloads comprise information related to the one or more objects.
Regarding claim 7,
Claim 7 of U.S. Patent No. 10,614,272 teaches that the server tracks the location of the one of a plurality of RFID devices.
Regarding claim 8,
Claim 8 of U.S. Patent No. 10,614,272 in combination with Hawley teaches an RFID writer to permanently write the plurality of tokens to the one of the plurality of RFID devices.

Regarding claim 9,
Claim 9 of U.S. Patent No. 10,614,272 teaches that the RFID writer writes metadata to the one of the plurality of RFID devices.

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14 of U.S. Patent No. 10,114,990 to SHOPE in view of HAWLEY (US 2011/0021950). 
Regarding claim 10,
U.S. Patent No. 10,114,990 teaches in claim 1, a method for tracking articles or providing information, comprising:
reading a plurality of tokens from at least one RFID device and conveying the plurality of tokens over a network to a server;
searching by the server a database using at least one of the plurality of tokens to identify a stored dataset associated with at least one of the plurality of tokens; and
communicating a plurality of payloads associated with the identified dataset to a device for displaying information in the plurality of payloads on a display device.
U.S. Patent No. 10,114,990 fails to expressly teach reading and searching using a plurality of tokens, and communicating a plurality of payloads as recited.
HAWLEY teaches a system for tracking articles or providing information, the systems comprising:
	reading a plurality of tokens ([0024] teaches that reader 15 emits a signal 18. If any of a series of tokens 201, 202 and  203 each containing an embedded RFID tag is within range of the signal 18, it will respond by providing its identifier to reader 15); searching using the plurality of tokens, ([0016] teaches that the user may place a plurality of tokens within the range of the reader, the access criterion being determined by all the identifiers detected by the reader;[0032] and [0033] teach that reader 15 automatically responds to tokens as they enter its read range by signaling computer 10 and  Dispatch module 82 responds immediately to the presence of signals received from reader interface 84 by consulting a database 85 to determine the action to be taken next. Database 85 contains a series of access criteria, each of which is matched to an identifier or a group of identifiers) and communicating a plurality of payloads ([0033] teaches that upon receipt of an identifiers, dispatch module 82 shall takes appropriate action based thereon; [0034] teaches the example of causing the download the specified web page based upon an identifier, thus it follows that dispatch module 82 and dispatch 85 shall deliver a corresponding payload(s) as determined by the group identifiers received; [0036] teaches that in addition to delivering the URL of a preferred startup web page i.e., a first payload, additional data (i.e., “a plurality of payloads”) such as a set of "bookmarks" that specify URLs of the token-holder's frequently visited sites, and a list of the most recently visited sites shall also sent for customization purposes.);
	Before the effective filing date of the invention, it would have been obvious to modify U.S. Patent No. 10,114,990 per the teachings of Hawley, including a plurality of tokens and payloads as claimed, for the purpose of communicating customized data to the user.

Regarding claim 11,
U.S. Patent No. 10,114,990 teaches in claim 2, the at least one RFID device is a near field communication device.

Regarding claim 12,
U.S. Patent No. 10,114,990 teaches in claim 3, the display device comprises an RFID reader.
Regarding claim 13,
U.S. Patent No. 10,114,990 teaches in claim 4, the server at least one client credential for creating the plurality of datasets and tokens.

Regarding claim 14,
U.S. Patent No. 10,114,990 teaches in claim 5, establishing by the server at least one third party credential, the third party credential permitting a third party to create at least one second dataset and at least one second token for associating with a physical object.

Regarding claim 15,
U.S. Patent No. 10,114,990 teaches in claim 6, receiving a request from a client or third party to change at least one payload of the stored dataset associated with at least one of the tokens from a first set of information to a second set of information different from the first set of information.

Regarding claim 16,
U.S. Patent No. 10,114,990 teaches in claim 7, permanently writing [the]] at least one token to the RFID device.

Regarding claim 17,
U.S. Patent No. 10,114,990 teaches in claim 8, authenticating at least one client to create one or more third party credentials for at least one third party.

Regarding claim 18,
U.S. Patent No. 10,114,990 teaches in claim 9, creating by the at least one third party a second dataset and a second payload for displaying on the display device based on the at least one of the plurality of conveyed token.

Regarding claim 19,
U.S. Patent No. 10,114,990 teaches in claim 10, that the third party is a plurality of third parties and each third party creates a set of datasets and tokens for associating with different RFID devices and objects.

Regarding claim 20,
U.S. Patent No. 10,114,990 teaches in claim 14, A method for tracking articles or providing information, comprising:
creating different credentials for different third parties by a client, the different credentials permitting the different third parties to create different datasets and different tokens for associating with different objects; and
receiving a request including a token from at least one RFID device over a network.
HAWLEY teaches searching a database to locate a dataset and a plurality of payloads (as discussed in the double patenting rejection of claim 10, above) associated with the token; and 
displaying information associated with the plurality of payloads on a display device at a RFID reader that generated the request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689